Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 07/11/22 regarding application 16/987,217, in which claims 1, 4, 7, and 10 were amended, claims 2, 3, 8, and 9 were cancelled, and new claims 14-17 were added. Claims 1, 4-7, and 10-17 are pending and have been considered.

Response to Arguments
Amended claim 7 overcomes the objection for a minor informality, and so the objection is withdrawn. 
Amended independent claims 1 and 7 overcome the 35 U.S.C. 103 rejections of claims 1, 4-7, and 10-13 based on Shaw and Hodge, and so the rejections are withdrawn. 

Allowable Subject Matter
Claims 1, 4-7, and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1 and 7 is Shaw (2006/0095251). Shaw discloses a threat prediction system for predicting a threat potential of an employee, the system comprising:  one or more circuits and/or processors (computer processor, [0161]) configured to: receive a previously-stored employee communication (employees previous communications, [0177-0178]); receive a plurality of topics and a plurality of topic weights that correspond to the plurality of topics (categories of information are quantified, [0160], and weighed by importance, [0176]); determine one or more topics present in the previously-stored employee communication (identify categories of information in the computer generated communication, [0160]); assign a topic score to each of the determined one or more topics (categories of information parsed from the communication are quantified and scored, [0180-0181]); retrieve previously-stored threat information of the employee (reviewing changes over time the in employees previous communications, [0177-0178]); compare the received topics to the previously-stored threat information (detecting a significant increase in author anger and fear, veiled threats, etc., [0177-0178]); and assign a threat score to the employee based on the comparison (overall warning index, [0176]). However, Shaw does not disclose the limitations of amended independent claims 1 and 7. Specifically, while Shaw discloses comparison and normalization based on prior communications from the employee to detect an increase in threat over time, and comparison of an author “to others within the work or peer group” see [0198], there is nothing in the prior art that would have led one of ordinary skill in the art before the effective filing date of the claimed invention to specifically normalize the scaled weights based on the scaled weights of other inmates.

A combination or modification of Shaw and the other prior art of record would not have resulted in the limitations of claims 1 and 7, and therefore claims 1 and 7 would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Dependent claims 4-6 and 10-17 are allowable because they further limit allowable parent claims 1 and 7. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                              08/16/22